DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 5 and 11 is/are objected to because of the following informalities:  Regarding claim 5, please change “magnetic” to “magnet” in line 2.  Appropriate correction is required.
Regarding claim 11, please change “second permanent” in line 4 to “second permanent magnetic strip” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 8-10, 13-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al. (US 2020/0281612A1, “Kelly”).
Regarding claim 1, Kelly discloses a catheter (Fig. 1; [0039]) including an elongated body (104) defining an inner lumen and an expandable member (mounth;104a, 112) at a distal portion of the elongated body. The expandable member includes a body structure having a magnetic material [0039-0040, 0051-0052] and is capable of expanding radially outward or contract radially inward in response to a magnetic force proximate the expandable member [0053, 0055]. 
Regarding claims 2 and 19, Kelly discloses a magnetic device (110) capable of generating the magnetic force. The magnetic device includes magnetic rings on a shaft (110a) that are capable of generating a magnetic force [0053]. 
Regarding claim 4, Kelly discloses that the magnetic device is movable relative to the expandable member [0053-0055].
Regarding claim 5, Kelly discloses that the magnetic device includes a permanent magnet (neodymium; [0052]) that is capable of generating the magnetic force.
Regarding claim 8, Kelly discloses that the magnetic material includes one or more permanent magnetic strips extending along a central longitudinal axis of the elongated body and distributed circumferentially around the body structure, wherein Kelly explains an alternative plan that describes that the magnetic portions in the form of rings can be affixed to the circumference of the catheter and ferromagnetic material may be included within the magnetic device (inner dilator catheter; [0052]). 
Regarding claim 9, Kelly discloses that the magnetic force is a magnetic attractive force, wherein the one or more permanent magnetic strips include a plurality of magnetic strips having magnetic domains oriented to magnetically repel each other through a magnetic repulsive force. The catheter further includes a magnetic device (110) that is capable of generating the magnetic attractive force, wherein the magnetic device is capable of magnetically attracting the plurality of magnetic strips through the magnetic attractive force. The magnetic attractive force is stronger than the magnetic repulsive force such that the expandable member collapses into a contracted configuration when the magnetic device is applying the magnetic attractive force proximate to the expandable member [0053, 0055]. 
Regarding claim 10, Kelly discloses that the magnetic repulsive force is capable of causing the expandable member to self-expand into an expanded configuration when the magnetic device is not applying the magnetic attractive force proximate the expandable member [0055].
Regarding claim 13, Kelly discloses that a magnet (110a) is capable of moving into an inner lumen of the expandable member, wherein the magnet is capable of magnetically attracting the magnetic material through the magnetic force to cause the expandable member to contract radially inwards [0051-0053].
Regarding claim 14, Kelly discloses a self-expanding structure disposed within the body structure that is capable of applying an outward radial force to an interior surface of the body structure to expand the expandable member into an expanded configuration in the absence of the magnet in the inner lumen of the expandable member [0037-0039, 0054].
Regarding claims 15 and 18, Kelly discloses that the magnetic material includes a ferromagnetic material that is embedded within the body structure, wherein the ferromagnetic material is contained within the flexible polymeric material of the body structure of the catheter [0051]. The catheter is formed of flexible polymer [0035, 0039-0041, 0045].
Regarding claim 17, Kelly discloses that the body structure includes a flexible polymer and the magnetic material includes discrete sections of magnetic material connected to the flexible polymer, wherein the magnetic material is in the form of magnetic rings that are connected to the outer surface of the polymeric catheter [0035, 0039-0041, 0045,0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Waltzman (US 2018/0064462A1”).
Regarding claims 3, 12 and 20, Kelly does not disclose that the magnetic device is fixed relative to the expandable member. 
In the same field of endeavor, clot removal devices, Waltzman teaches a catheter (1020) that includes an expandable member (1030). The expandable member includes a magnetic material (second/third magnetic component including ferromagnetic metal) and a magnetic device (metal bar wrapped in an insulated copper wire; [0301]). The expandable member may have a folded configuration while the magnetic field is turned on and may transform to a flared, unfolded configuration when the magnetic field is turned off [0306]. The folded configuration includes a plurality of folds. The magnetic device is fixed relative to the expandable member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic material and magnetic device of Kelly with the magnetic material and magnetic device, as taught by Waltzman, as this modification involve the simple substitution of magnetic material and magnetic device for another for the predictable result of providing means for opening and closing a distal end of a catheter.
Regarding claim 6, the combination of Kelly and Waltzman discloses that the magnetic device is a solenoid capable of generating the magnetic force when energy is applied to the solenoid [0301, Waltzman].
Regarding claim 11, the combination of Kelly and Waltzman discloses that the magnetic force is a magnetic attractive force, wherein the one or more permanent magnetic strips include a first permanent magnetic strip and a second permanent magnetic strip in the form of a rings. The first permanent magnetic strip is oriented to magnetically attract the second permanent magnetic strip through a magnetic attractive force. The catheter further includes a magnetic device that is capable of generating the magnetic attractive force, wherein the magnetic device is capable of magnetically repelling the second permanent magnetic strip through the magnetic repulsive force.  The magnetic repulsive force greater than the magnetic attractive force such that the expandable member expands into an expanded configuration when the magnetic device is applying the magnetic attractive force proximate to the expandable member [0053, 0055].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Waltzman, as applied to claim 6 above, and further in view of Preston et al. (US 2021/0331376A1, “Preston”).
Regarding claim 7, the combination of Kelly and Waltzman discloses that the solenoid includes a conductive wire wrapped around a metal bar but does not disclose that the bar is a nitinol rod. 
In the same field of endeavor, Preston teaches a solenoid of wire wrapped around a nitinol rod [0146]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rod of the combination of Kelly and Waltzman with the nitinol rod, as taught by Preston, as this modification involve the simple substitution of one metal material for another for the predictable result of forming means through which current flows.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Herlinger et al. (US 2021/0022758A1, “Herlinger”).
Regarding claim 16, Kelly discloses that the does not disclose that the ferromagnetic material is iron particles. 
In the same field of endeavor, medical magnetic devices, Herlinger teaches a guide wire (40) that may be disposed within an intravascular device (38). The intravascular device includes a magnet, e.g. permanent magnet, that is capable of generating a magnetic force. The guide wire includes a ferromagnetic material, e.g. iron particles, that is magnetically attracted to the magnet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferromagnetic material of Kelly with the iron particles, as taught by Herlinger, as this modification involves the simple substitution of one magnetic material for another for the predictable result of generating magnetic attraction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shrivastava et al. (US 2014/0074144A1) and Weber et al. (US 2013/0144328A1) disclose catheters having distal ends including expandable members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771